My delegation would like to congratulate the President on his assuming the presidency of this important session. We have found inspiration in the theme of the session: “The United Nations at 70 — a new commitment to action”. Allow me also to express my appreciation to Denmark, an example of true dedication to the work of the
16/51 15-29431

29/09/2015 A/70/PV.16
Organization and one of the very few Members that have met the commitment to allocate 0.7 per cent of its gross domestic product for official development assistance.
The seventieth anniversary of the United Nations is yet another opportunity for a lucid reflection on the lessons learned and the future of our Organization. What we have seen is a visionary project born from the ashes of a terrible tragedy, with the lofty goal of saving succeeding generations from the scourge of war. We have seen a working agenda that has continuously expanded into new areas of cooperation, within and beyond its main pillars, namely, peace and security, development and human rights. We have witnessed the continuous efforts of the Organization and its Member States to adapt to new challenges and to major shifts in the paradigm of international relations. As a consequence, the United Nations has steadily developed new mandates, reaching a level of complexity never seen before. Of course, the United Nations is not a panacea for all the evils of humankind. Its history is one of ups and downs, achievements and failures. At the same time, we all know that the increasing number and depth of the tasks entrusted to it have not been matched by the resources needed to accomplish all of its goals. It has become common practice to ask the United Nations to do more with less.
The Charter of the United Nations, after 70 years of being tested against all winds, has proved to be a visionary document that has stood the test of history. The Charter was drafted as a solid corpus of principles and norms for international conduct. It was conceived in an intelligent manner that allowed enough flexibility for designing the actual ways and means to cope with increasingly complex situations. The United Nations has steadily consolidated its universal vocation and legitimacy. It has created and promoted an impressive body of international law that touches on almost all domains of international cooperation. It may occasionally have been convenient for some Member States or other stakeholders to point to the failures of the Organization. We should try harder to point to the magnitude of the prevention work carried out by the Organization. Prevention being admittedly much more difficult to measure, we have tended to underestimate its importance among the achievements of the Organization. In the same vein, it is worth reminding ourselves that the United Nations is neither an organization born out of the blue nor an independent
and self-ruling entity. The United Nations is nothing but we ourselves, the Member States, living in the trust and resources we invest in it.
Romania is among the countries that have fully trusted and unconditionally supported the United Nations. The year 2015 is a special one for my country, because this year we celebrate the sixtieth anniversary of Romania’s admission to the Organization. The United Nations has helped Romania in various ways over various periods of the post-Second World War era. In the beginning, despite having been part of the monolithic group of former Communist countries, Romania found in those years, a propitious framework, here in the United Nations, within which to assert its national independence and to make friends and partners throughout the world. Later on, the United Nations provided my country with the opportunity to engage in the debates over and action on global issues through dialogue and cooperation across all continents. In the aftermath of the Cold War, the United Nations was actively engaged in supporting Romania during its difficult economic transformation and the transition towards democracy. The funds and programmes of the United Nations assisted Romania in addressing social problems related to children, population, health and the environment, along with many others. Allow me, in particular, to thank the United Nations Development Programme for its 45-year presence in my country.
Our sixtieth anniversary allows us to take a retrospective look. Romania is a country with limited economic power. Nonetheless, we take pride in having made some significant contributions to United Nations goals throughout our six decades of membership. In essence, they were based on a reliance on multilateral diplomacy and international law and the pre-eminence of peaceful means over the use of force in the pursuit of national interests.
Romania has often been at the frontline of major United Nations campaigns. I would like to highlight just a few of the topics that were the focus of initiatives undertaken by Romania in the General Assembly, the Security Council and the various human rights bodies. They include, inter alia, arms control and disarmament, good relations among neighbouring States, the role of science and technology in development, a more effective and influential role for youth, increased cooperation between the United Nations and regional organizations and arrangements, and the promotion and consolidation of democracy. Since 1991, Romanian contingents have
15-29431 17/51

A/70/PV.16 29/09/2015
participated in peacekeeping operations across all continents from Angola to Cambodia, from Somalia to Haiti, and from the former Yugoslavia to Rwanda. Moreover, Romania hosts the Institute for the Protection and the Security of the Citizen, which contributes to the training of special categories of United Nations peacekeepers.
Since 2008, Romania has been part of one of the most innovative arrangements for the protection of refugees through its hosting of the first Emergency Transit Centre in Timişoara, as a result of an agreement with the Office of the United Nations High Commissioner for Refugees and the International Organization for Migration. After almost two decades as a recipient, Romania has thus itself become a provider of official development assistance to countries in our neighbourhood and beyond.
On the occasion of its seventieth anniversary, the United Nations does not need to prove the legitimacy of its actions. What the Organization needs is a strengthened capacity and readiness to act and galvanize the political will of Member States, so as to be able to further enhance its role in maintaining international peace and security and in delivering global public goods. That role is, once again, being dramatically tested these days.
The United Nations is called upon to make, in concert with regional organizations and individual States, new commitments to the fight against terrorism in all its manifestations — whether they be the cowardly crimes against innocent people, the barbarous destruction of the common cultural heritage of humankind, or the unprecedented and abhorrent form of terrorism developed by what is known as the Islamic State in Iraq and the Levant, whose actions constitute clear violations of international law and human rights, which we are striving so hard to uphold.
At this juncture, let me reiterate Romania’s support for the initiative of France and Mexico to propose a collective and voluntary agreement among the permanent members of the Security Council regarding the non-use of the veto when action is needed to prevent or bring to an end situations of mass atrocities and war crimes on a large scale. Ten years after the endorsement of the responsibility to protect, we should continue to support that responsibility by identifying the best ways to understand, implement and operationalize it.
The current massive waves of migration are just one of the worrisome consequences of the internal and international conflicts in the Middle East and Southern Mediterranean region. That phenomenon requires more than just responses to the immediate humanitarian needs of refugees. The United Nations must also address, in a realistic and energetic manner, the root causes of migration. We should stop the destruction of the social fabric of conflict-torn societies, help populations escape their extreme poverty, help youth regain their hope for a better future, and help individuals rebuild their dignity. Through official development assistance (ODA), the United Nations should play a much stronger role in that respect. For that to happen, a thorough reform of ODA may probably be needed.
The United Nations should be less lenient in respect to the protracted conflicts in the Transnistrian region of the Republic of Moldova, in Georgia and in Nagorno Karabakh. Where the status quo is characterized by conditions that are contrary to international law, the situation will always be fragile and possibly conducive to occasional outbreaks of violence. In addition, our non-action in such situations creates the wrong impression that unlawful territorial gains — to the detriment of independent and sovereign States — are possible and tolerated. That is the case with the situation in Ukraine, in which the United Nations, and the Security Council in particular, have not taken the action expected, as defined by the terms of the Charter of the United Nations. We call upon all members of the Security Council to act responsibly and decide in the interest of international peace and security and in accordance with international law, while addressing the situation in Ukraine.
Romania wholeheartedly welcomes the agreement on the Iranian nuclear programme. That agreement proves that nothing is impossible, if there is a genuine political will and there are visionary statesmen engaged in bold action. We also praise the role so ably and diligently played in that connection by the International Atomic Energy Agency. The agreement with regard to that long-standing problem proves once again the virtues of diplomacy and negotiations undertaken in good faith and with patience, with the support of the expertise developed within the United Nations system. We hope to see more, ancillary benefits of that agreement in the broader context of the Middle East peace process.
I would like to call upon all States Members of the United Nations not to miss the opportunity to conclude
18/51 15-29431

29/09/2015 A/70/PV.16
a new and ambitious binding agreement in response to climate change. The moment is still auspicious, in view of the commitments of the European Union, as well as the massive activism on the part of civil society. The example of the European Union is expected to be followed by other major contributors to global warming. People everywhere and, in particular, those in the small island countries, whose very physical existence is threatened, are waiting for new commitments, before it is too late.
Beyond the thematic and geographical configuration of United Nations diplomacy, we believe that the nuts and bolts of our Organization can be found in the codification and progressive development of international law. Romania believes that international law and international justice are fundamental values for humankind. We should never cease to act to promote the reaffirmation and consolidation of the principles of international law, which represent a landmark of our society of nations for all time.
The sixtieth anniversary of Romania’s admission to the United Nations is being marked as an important step concerning our commitment to international justice. Romania became the seventy-second Member State to accept the compulsory jurisdiction of the International Court of Justice. Our declaration, submitted to the Secretary-General on 23 June, is a continuation of the interwar tradition of my country to conduct its international relations in full compliance with international law.
The consolidation of international justice and the need to put an end to impunity should trigger a strengthened legal approach to international terrorism. Terrorism represents the worst in crimes against individuals and societies. Romania believes that the international community should do more to combat terrorism with the tools of the law, including international criminal law. It is with that purpose in mind that Romania and Spain have set in motion a process of reflection on the possible creation of an international court for the crime of terrorism. We are fully aware of the conceptual and operational difficulties of such an undertaking. However, the values that stand behind that reflection, which are aimed at strengthening the rule of law in our multilateral antiterrorist drive, are likely to generate fresh ideas for innovative legal tools. We believe that that reflection process is worthwhile in its own right, as it will fuel the debate on reinforcing the values of justice and international law. I would like to
take this opportunity to invite all interested delegations to engage in good-faith discussions about how to implement those values in the fight against terrorism.
